zDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 8 – 10, 12, 15 – 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Max et al. (Hereinafter Max) (US 2020/0201334).
	
As per claim 1, Max teaches elements of: 

In some embodiments, the historic data are saved in a geographical map that comprises the driving paths as well as the traffic rules that apply to the driving paths and the driving maneuvers carried out in the past by road users on the driving paths. Said geographical map comprising the historic data may then be called up for the traffic situation determined in the method according to the present aspect. Beneficially, the historic data therefore, e.g., may comprise a geographical map having a network of driving paths, the traffic rules that apply to the driving paths and driving maneuvers carried out on the driving paths.; 
based on the mapped historical information, determining a prediction about a behavior of an object proximate to an autonomous vehicle at the location, wherein the prediction is based on a statistical analysis of the historical information that is applied to the object (See at least 
affecting a behavior of the autonomous vehicle based on the prediction (See at least paragraph 9, 20 and 34 and 41; via During driving of the vehicle, the movements of other road users should be taken into consideration. It is especially vital that collisions with other road users are prevented. This applies both to a human driver and to partially or fully automated driving of the vehicle by a driver assistance system or an autonomous vehicle. By a method according to embodiments of the invention and a driver assistance system according to embodiments of the invention, the driver of a vehicle is in particular intended to be assisted in such traffic situations in which a collision with another moving road user may occur. The assistance of the driver may thereby consist in a control signal being provided to a control device for partially automated or 

As per claim 2, Max teaches elements of: 
 capturing the historical information about the behaviors of objects at the location and a condition in which the behaviors of objects occur (See at least paragraph 22 – 24 and 26); and 
generating one or more models of object behavior at the location based on the captured historical information, wherein the one or more models provide conditional predictions based on the condition (See at least abstract and paragraph 33 – 34, and 41).   

As per claim 3, Max teaches elements of: 


As per claim 5, Max teaches elements of: 
wherein a relationship between a behavior and a specific location is generated based on one or more heuristics (See at least paragraph 12 and 23).  

	Claims 8 – 10, 12, 15 – 17, and 19 have same or substantially similar limitations of claims 1 – 3 and 5. Therefore, claims 8 – 10, 12, 15 – 17, and 19 are rejected under same rationales as ones in claims 1 – 3 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Kulkarni et al. (Hereinafter Kulkarni) (US 2020/0255027).

As per claim 4, Max teaches element of: 
tracking objects making a turn from an origination lane to a destination lane (See at least paragraph 62); and determining a statistical probability based on the statistical analysis of a subsequent object making the turn from the origination lane to the destination lane (See at least paragraph 52 and 62) but does not explicitly teach element of: 
wherein the turn is an illegal turn. 
Kulkarni teaches element of:
wherein the turn is an illegal turn (See at least paragraph 17).
Max and Kulkarni are in analogous arts of taking historical data to predict other vehicle’s maneuver and adjust host autonomous vehicle’s path accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the turn is an illegal turn as taught by Kulkarni in the 

Claims 11 and 18 have same or substantially similar limitations of claim 4. Therefore, claims 11 and 18 are rejected under same rationales as ones in claim 4.
	
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Nepomuceno et al. (Hereinafter Nepomuceno) (US 10872379).

As per claim 6, Max teaches all the claimed elements of the invention but does not explicitly teach element of: 
wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified.  
Nepomuceno teaches element of:
wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified (See at least column 24 line 41 – 51, 63 – column 25 line 9).
Max and Nepomuceno are in analogous arts of taking historical data to predict other vehicle’s maneuver and adjust host autonomous vehicle’s path accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified as taught by 

Claims 13 and 20 have same or substantially similar limitations of claim 6. Therefore, claims 13 and 20 are rejected under same rationales as ones in claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Ferreira et al. (Hereinafter Ferreira) (US 2020/0284883).

As per claim 7, Max teaches capturing the behavior of the object via a sensor on the autonomous vehicle as the autonomous vehicle navigates (See at least paragraph 3 – 4 and 9); and
determining a type of object based on the sensor (see at least paragraph 56).
Max, however, does not explicitly teach element of:
based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of object lowers the quality of data collection. 
Ferreira teaches element of:
based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of 
 Max and Ferreira are in analogous arts of taking historical data to predict other vehicle’s maneuver and adjust host autonomous vehicle’s path accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of object lowers the quality of data collection as taught by Ferreira in the system of Max, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 has same or substantially similar limitations of claim 7. Therefore, claim 14 is rejected under same rationales as ones in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koebler et al. (US 9682624) discloses power management using route information for a hybrid electric vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662